Exhibit 10.1

FORM OF INDEMNIFICATION AGREEMENT

THIS AGREEMENT is entered into, effective as of [—], by and between Pentair
Ltd., a Swiss corporation with its registered office in Schaffhausen,
Switzerland (the “Company”), and [—] (“Covered Person”).

WHEREAS, it is essential to the Company to retain and attract as directors and
officers the most capable persons available;

WHEREAS, Covered Person is a director and/or officer of the Company;

WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify persons serving as directors and/or officers of
the Company to the fullest extent permitted by applicable law so that they will
serve or continue to serve as directors and/or officers of the Company free from
undue concern that they will not be so indemnified;

WHEREAS, article 21 of the Articles of Association of the Company (“Article 21”)
requires the Company to indemnify any current or former member of the Company’s
Board of Directors (the “Board”), current or former officer of the Company or
any person who is serving or has served at the request of the Company as a
member of the board of directors or as an officer of another corporation to the
fullest extent permitted by law, and requires the Company under certain
circumstances to advance expenses relating to the defense or settlement of
indemnification matters; and Covered Person has been serving and continues to
serve as a director and/or officer of the Company in part in reliance on Article
21;

WHEREAS, the Company wishes to provide Covered Person with specific contractual
assurance that the protection promised by Article 21, as well as certain
additional protections permitted by Article 21 and applicable law, will be
available to Covered Person (regardless of, among other things, any amendment to
or revocation of the Company’s Articles of Association or any change in the
composition of the Company’s Board or acquisition transaction relating to the
Company);

NOW, THEREFORE, in consideration of the above premises and intending to be
legally bound hereby, the parties agree as follows:

1. Certain Definitions:

(a) Affiliate: any corporation or other person or entity that directly, or
indirectly through one or more intermediaries, controls or is controlled by, or
is under common control with, the person specified.

(b) Board: the Board of Directors of the Company

(c) Change of Control: shall occur, with respect to the Company, if:

(i) any Person becomes a “Beneficial Owner,” as such term is used in Rule 13d-3
promulgated under the Exchange Act, of 50% or more of the Voting Shares (as
defined below) of the Company;



--------------------------------------------------------------------------------

(ii) the majority of the Board consists of individuals other than Incumbent
Directors, which term means the members of the Board immediately following the
merger of Pentair Inc. into a direct or indirect subsidiary of the Company,
provided that any person becoming a member of the Board subsequent to such date
whose election or nomination for election was supported by three-quarters of the
members of the Board who then comprised the Incumbent Directors shall be
considered to be an Incumbent Director;

(iii) the Company adopts any plan of liquidation providing for the distribution
of all or substantially all of its assets;

(iv) all or substantially all of the assets or business of the Company is
disposed of pursuant to a merger, consolidation or other transaction (unless the
shareholders of the Company immediately prior to such a merger, consolidation or
other transaction beneficially own, directly or indirectly, 50% or more of the
Voting Shares or other ownership interests of the entity or entities, if any,
that succeed to the assets or business of the Company); or

(v) the Company combines with another company and is the surviving corporation
but, immediately after the combination, the shareholders of the Company
immediately prior to the combination hold, directly or indirectly, 50% or less
of the Voting Shares of the combined company (there being excluded from the
number of shares held by such shareholders, but not from the Voting Shares of
the combined company, any shares received by Affiliates of such other company in
exchange for shares of such other company).

(d) Enterprise: the Company and any other corporation, limited liability
company, partnership, joint venture, trust, employee benefit plan or other
enterprise of which Covered Person is or was serving at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent.

(e) Exchange Act: the U.S. Securities Exchange Act of 1934, as amended.

(f) Expenses: any expense, liability, or loss, including reasonable attorneys’
fees, judgments, fines, ERISA excise taxes and penalties, amounts paid or to be
paid in settlement, any interest, assessments, or other charges imposed thereon,
any federal, state, local, or foreign taxes imposed as a result of the actual or
deemed receipt of any payments under this Agreement, and all other costs and
obligations, paid or incurred in connection with investigating, defending,
prosecuting (subject to Section 2(b)), being a witness in, participating in
(including on appeal), or preparing for any of the foregoing in, any Proceeding
relating to any Indemnifiable Event. Expenses also shall include Expenses
incurred in connection with any appeal resulting from any Proceeding, including
without limitation the premium, security for, and other costs relating to any
cost bond, supersedeas bond, or other appeal bond or its equivalent.

 

2



--------------------------------------------------------------------------------

(g) Indemnifiable Event: any event or occurrence that takes place either prior
to or after the execution of this Agreement, related to the fact that Covered
Person is a current or former member of the Board, a current or former officer
of the Company or a person serving or having served at the request of the
Company as a director, officer, trustee, general partner, managing member,
fiduciary, board of directors’ committee member, employee or agent of any other
Enterprise, or related to anything done or not done by Covered Person in any
such capacity, whether or not the basis of the applicable Proceeding is alleged
action in an official capacity or in any other capacity while so serving the
Company or any other such Enterprise.

(h) Independent Counsel: the person or body appointed as such in connection with
Section 3.

(i) officer of the Company: officer of the Company as defined or appointed by
the Board.

(j) Person: means an individual, a partnership, a corporation, a limited
liability company, an association, a joint stock company, a trust, a joint
venture, an unincorporated organization, a governmental authority or similar
entity or organization.

(k) Proceeding: any threatened, pending, or completed investigation, inquiry,
hearing, action, suit, proceeding or alternative dispute resolution mechanism
(including by or in the right of the Company), whether civil, criminal,
administrative or investigative.

(l) Reviewing Party: the person or body appointed as such in accordance with
Section 3.

(m) Specified Change of Control: a Change of Control of the Company (other than
a Change in Control approved by a majority of the Incumbent Directors).

(n) Voting Shares: with respect to any Enterprise, capital shares of any class
or classes having general voting power under ordinary circumstances, in the
absence of contingencies, to elect the directors (or similar function) of such
Enterprise.

2. Agreement to Indemnify

(a) General Agreement. In the event Covered Person was, is, or is threatened to
be made a party to or is otherwise involved in a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, the Company shall indemnify
Covered Person from and against any and all Expenses to the fullest extent
permitted by Swiss law in effect on the date hereof or as such law may from time
to time be amended (but, in the case of any such amendment, only to the extent
that such amendment permits the Company to provide broader indemnification
rights than said law permitted the Company to provide prior to such amendment).

(b) Initiation of Proceeding. Notwithstanding anything in this Agreement to the
contrary, Covered Person shall not be entitled to indemnification pursuant to
this Agreement in connection with any Proceeding initiated by Covered Person
against the Company or any director or officer of the Company unless (i) the
Company has joined in or the Board has consented to the initiation of such
Proceeding; (ii) the Proceeding is one to enforce indemnification rights under
Section 5; or (iii) the Proceeding is instituted after a Specified Change in
Control and Independent Counsel has approved its initiation.

 

3



--------------------------------------------------------------------------------

(c) Expense Advances. If Covered Person is made or threatened to be made a party
to a Proceeding or is otherwise involved in a Proceeding by reason of (or
arising in part out of) an Indemnifiable Event, Covered Person is entitled, upon
written request to the Company, to advancement of reimbursement by the Company
of reasonable expenses, including attorneys’ fees and disbursements, incurred by
the person in advance of the final disposition of the Proceeding (“Expense
Advances”), upon receipt by the Company of a written affirmation by Covered
Person of a good faith belief that the criteria for indemnification by the
Company pursuant to this Section 2 have been satisfied and a written undertaking
by Covered Person to repay all amounts so paid or reimbursed by the Company, if
it is ultimately determined (by a final, non-appealable adjudication or
arbitration decision to which Covered Person is a party) that the criteria for
such indemnification under this Section 2 have not been satisfied. Covered
Person shall not be entitled to any Expense Advance in respect of a Proceeding
if in the determination of the Reviewing Party (which determination is subject
to challenge by Covered Person pursuant to Section 4(b)) it previously has
already been ultimately determined that Covered Person is not entitled to
indemnification under this Section 2 in respect of the Indemnifiable Event that
is the subject matter of the Proceeding. Covered Person’s obligation to
reimburse the Company for Expense Advances shall be unsecured and no interest
shall be charged thereon.

(d) Partial Indemnification. If Covered Person is entitled under any provision
of this Agreement to indemnification by the Company for some or a portion of
Expenses, but not, however, for the total amount thereof, the Company shall
nevertheless indemnify Covered Person for the portion thereof to which Covered
Person is entitled.

(e) Prohibited Indemnification. Notwithstanding any other provision of this
Agreement, no indemnification pursuant to this Agreement shall be paid by the
Company:

(i) on account of any Proceeding in which judgment is rendered against Covered
Person for an accounting of profits made from the purchase or sale by Covered
Person of securities of the Company pursuant to the provision of Section 16(b)
of the Exchange Act or similar provision of any federal, state, or local laws;
or

(ii) if a court or governmental or administrative authority of competent
jurisdiction by a final determination not subject to appeal, determines that
Covered Person has committed a breach of his or her statutory duties to the
Company for which such indemnification would be invalid under applicable law.

3. Reviewing Party. (a) Prior to any Specified Change in Control, the Reviewing
Party with respect to a Proceeding shall be (i) the members of the Board who are
not parties to such Proceeding, even though less than a quorum (acting by a
majority vote thereof); (ii) a committee comprised entirely of members of the
Board who are not parties to such Proceeding (acting by a majority vote
thereof), such committee to be designated by a majority vote of the Board;
(iii) if there is no such member of the Board, or if such member or members of
the Board so direct, by Independent Counsel in a written opinion; or (iv) the
General Meeting of Shareholders (acting by resolution of a majority of the
shares represented at the General Meeting). After a Specified Change of Control,
the Reviewing Party shall be Independent Counsel.

 

4



--------------------------------------------------------------------------------

(b) With respect to all matters arising after a Specified Change in Control
concerning the rights of Covered Person to indemnification and Expense Advances
under this Agreement, the Company shall seek legal advice only from Independent
Counsel selected by Covered Person and approved by the Company (which approval
shall not be unreasonably withheld), and who has not otherwise performed
services for the Company or Covered Person (other than previously acting as
Independent Counsel) within the last five years. The Independent Counsel shall
not include any person who, under the applicable standards of professional
conduct then prevailing, would have a conflict of interest (other than
previously acting as Independent Counsel) in representing either the Company or
Covered Person in an action to determine Covered Person’s rights under this
Agreement. Such Independent Counsel, among other things, shall render its
written opinion to the Company and Covered Person as to whether and to what
extent Covered Person should be permitted to be indemnified under applicable
law. In doing so, the Independent Counsel may consult with (and rely upon)
counsel in any appropriate jurisdiction (e.g., Switzerland) who would qualify as
Independent Counsel (“Local Counsel”). The Company agrees to pay the reasonable
fees of the Independent Counsel and the Local Counsel and to indemnify fully
such counsel against any and all expenses (including attorneys’ fees), claims,
liabilities, loss, and damages arising out of or relating to this Agreement or
the engagement of Independent Counsel or the Local Counsel pursuant hereto.

4. Indemnification Process and Appeal.

(a) Indemnification Payment. Any indemnification made under this Agreement with
respect to a Proceeding shall be made by the Company only as authorized in the
specific case upon a determination by the Reviewing Party that indemnification
of Covered Person is proper in the circumstances under the terms of this
Agreement and applicable law. To the extent, however, that Covered Person has
been successful on the merits or otherwise in defense of any Proceeding, or in
defense of any claim, issue or matter therein, Covered Person shall be entitled
to indemnification under this Agreement in connection with such applicable
Proceeding, claim, issue or matter without the necessity of authorization of the
Reviewing Party in the specific case.

(b) Adjudication or Arbitration. (i) If Covered Person has not received
indemnification or an Expense Advance after making a demand in accordance with
the terms of this Agreement (a “Nonpayment”), Covered Person shall have the
right to enforce its indemnification rights under this Agreement by commencing
litigation (A) in the court at the Company’s domicile as evidenced in the
commercial register (the “Court at the Company’s domicile”) or (B) in any
federal or state court located in New York County, State of New York (a “New
York Court”) having subject matter jurisdiction thereof (each such court, as
applicable, the “Applicable Court”) in each case seeking an initial
determination by the court or challenging any determination by the Reviewing
Party or any aspect thereof. Any determination by the Reviewing Party not
challenged by Covered Person in any such litigation shall be binding on the
Company and Covered Person. The remedy provided for in this Section 4(b) shall
be in addition to any other remedies available to Covered Person at law or in
equity. The Company and Covered Person hereby irrevocably and unconditionally
(A) agree that any action or proceeding

 

5



--------------------------------------------------------------------------------

arising out of or in connection with this Agreement shall be brought only in the
Applicable Court and not in any other court in the United States or in any other
country, (B) consent to submit to the exclusive jurisdiction of the Applicable
Court for purposes of any action or proceeding arising out of or in connection
with this Agreement, (C) waive any objection to the laying of venue or any such
action or proceeding in the Applicable Court, and (D) waive, and agree not to
plead or to make, any claim that any such action or proceeding brought in the
Applicable Court has been brought in an improper or inconvenient forum.

(ii) Alternatively, in the case of a Nonpayment, Covered Person, at his or her
option, may seek an award in arbitration to be conducted by a single arbitrator
pursuant to the Commercial Arbitration Rules of the American Arbitration
Association.

(iii) In the event that a determination shall have been made pursuant to this
Agreement that Covered Person is not entitled to indemnification or an Expense
Advance, any judicial proceeding or arbitration commenced pursuant to this
Section 4(b) shall be conducted in all respects as a de novo trial, or
arbitration, on the merits, and Covered Person shall not be prejudiced by reason
of that adverse determination. In any judicial proceeding or arbitration
commenced pursuant to this Section 4(b) the Company shall have the burden of
proving Covered Person is not entitled to indemnification or Expense Advance, as
the case maybe. If Covered Person commences a judicial proceeding or arbitration
pursuant to this Section 4(b), Covered Person shall not be required to reimburse
the Company for any advances pursuant to Section 2(c) until a final
determination is made with respect to Covered Person’s entitlement to an Expense
Advance (as to which all rights of appeal have been exhausted or lapsed).

(iv) In the event that Covered Person, pursuant to this Section 4(b), seeks a
judicial adjudication of or an award in arbitration to enforce his or her rights
under, or to recover damages for breach of, this Agreement, if Covered Person
prevails in whole or in part in such action, Covered Person shall be entitled to
recover from the Company, and shall be indemnified by the Company against, any
and all Expenses actually and reasonably incurred by Covered Person in so
enforcing his or her rights under, or so recovering damages for breach of, this
Agreement, in such judicial adjudication or arbitration.

(c) Defense to Indemnification, Burden of Proof, and Presumptions.

(i) It shall be a defense to any action brought by Covered Person against the
Company to enforce this Agreement that it is not permissible under applicable
law for the Company to indemnify Covered Person pursuant to this Agreement for
the amount claimed; provided that the Company may not assert this defense in an
action brought by Covered Person to enforce a claim for Expense Advance in
respect of a Proceeding unless it previously has already been ultimately
determined (by a final, non-appealable adjudication or arbitration decision to
which Covered Person is a party) that Covered Person is not entitled to
indemnification under Section 2 in respect of the Indemnifiable Event that is
the subject matter of the Proceeding.

 

6



--------------------------------------------------------------------------------

(ii) In connection with any action or any determination by the Reviewing Party
or otherwise as to whether Covered Person is entitled to be indemnified
hereunder, the burden of proving such a defense or determination shall be on the
Company.

(iii) Neither the failure of the Reviewing Party or the Company (including its
Board, independent legal counsel, or its shareholders) to have made a
determination prior to the commencement of such action by Covered Person that
indemnification of Covered Person is proper under the circumstances because
Covered Person has met the standard of conduct set forth in applicable law, nor
an actual determination by the Reviewing Party or Company (including its Board,
Independent Counsel, or its shareholders) that Covered Person had not met such
applicable standard of conduct, shall be a defense to the action or create a
presumption that Covered Person has not met the applicable standard of conduct.

(iv) For purposes of this Agreement, to the fullest extent permitted by law, the
termination of any claim, action, suit, or proceeding, by judgment, order,
settlement (whether with or without court approval), conviction, or upon a plea
of nolo contendere, or its equivalent, shall not, of itself, create a
presumption that Covered Person did not meet any particular standard of conduct
or have any particular belief or that a court has determined that
indemnification is not permitted by applicable law.

5. Indemnification for Expenses Incurred in Enforcing Rights. The Company shall
indemnify Covered Person against any and all Expenses that are incurred by
Covered Person in connection with any action brought by Covered Person:

(a) as provided in Section 4(b)(iv), for enforcing rights to indemnification or
an Expense Advance under this Agreement and/or

(b) for obtaining recovery under directors’ and officers’ liability insurance
policies maintained by the Company,

but only in the event that Covered Person ultimately is determined to be
entitled to such indemnification or insurance recovery, as the case may be. In
addition, the Company shall, if so requested by Covered Person, provide Expense
Advances to Covered Person, subject to and in accordance with Section 2(c), in
respect of any such action.

6. Notification and Defense of Proceeding.

(a) Notice. Promptly after receipt by Covered Person of notice of the
commencement of any Proceeding, Covered Person shall, if a claim in respect
thereof is to be made against the Company under this Agreement, notify the
Company of the commencement thereof; but the omission so to notify the Company
will not relieve the Company from any liability that it may have to Covered
Person, except as provided in Section 6(c).

(b) Defense. With respect to any Proceeding as to which Covered Person notifies
the Company of the commencement thereof, the Company will be entitled to
participate in the Proceeding at its own expense and except as otherwise
provided below, to the extent the Company so wishes, it may assume the defense
thereof with counsel reasonably satisfactory to

 

7



--------------------------------------------------------------------------------

Covered Person. After notice from the Company to Covered Person of its election
to assume the defense of any Proceeding, the Company shall not be liable to
Covered Person under this Agreement or otherwise for any Expenses subsequently
incurred by Covered Person in connection with the defense of such Proceeding
other than reasonable costs of investigation or as otherwise provided below.
Covered Person shall have the right to employ legal counsel in such Proceeding,
but all Expenses related thereto incurred after notice from the Company of its
assumption of the defense shall be at Covered Person’s expense unless: (i) the
employment of legal counsel by Covered Person has been authorized by the
Company, (ii) Covered Person has reasonably determined that there may be a
conflict of interest between Covered Person and the Company in the defense of
the Proceeding, (iii) after a Specified Change in Control, the employment of
counsel by Covered Person has been approved by the Independent Counsel, or
(iv) the Company shall not in fact have employed counsel to assume the defense
of such Proceeding, in each of which cases all Expense of legal counsel of
Covered Person in respect of the Proceeding shall be borne by the Company. The
Company shall not be entitled to assume the defense of any Proceeding brought by
or on behalf of the Company or as to which Covered Person shall have employed
legal counsel as provided for in (ii), (iii) and (iv) above.

(c) Settlement of Claims. The Company shall not be liable to indemnify Covered
Person under this Agreement or otherwise for any amounts paid in settlement of
any Proceeding effected without the Company’s written consent, such consent not
to be unreasonably withheld; provided, however, that if a Specified Change in
Control has occurred, the Company shall be liable for indemnification of Covered
Person for amounts paid in settlement if the Independent Counsel has approved
the settlement. The Company shall not settle any Proceeding in any manner that
would impose any penalty or limitation on Covered Person without Covered
Person’s written consent. The Company shall not be liable to indemnify Covered
Person under this Agreement with regard to any judicial award to the extent the
Company was not given a reasonable and timely opportunity, at its expense, to
participate in the defense of such action; the Company’s liability hereunder
shall not be excused if participation in the Proceeding by the Company was
barred by this Agreement.

7. Establishment of Trust. In the event of a Specified Change in Control, the
Company shall, upon written request by Covered Person, create a trust for the
benefit of Covered Person (the “Trust”) and from time to time upon written
request of Covered Person shall fund the Trust in an amount sufficient to
satisfy any and all Expenses reasonably anticipated at the time of each such
request to be incurred in connection with investigating, preparing for,
participating in, and/or defending any Proceeding relating to an Indemnifiable
Event. The amount or amounts to be deposited in the Trust pursuant to the
foregoing funding obligation shall be determined by the Independent Counsel. The
terms of the Trust shall provide that (i) the Trust shall not be revoked or the
principal thereof invaded without the written consent of Covered Person,
(ii) the Trustee (as defined below) shall advance, within five business days of
a request by Covered Person, any and all Expenses to Covered Person (and Covered
Person hereby agrees to reimburse the Trust under the same circumstances for
which Covered Person would be required to reimburse the Company under
Section 2(c) of this Agreement), (iii) the Trust shall continue to be funded by
the Company in accordance with the funding obligation set forth above, (iv) the
Trustee shall promptly pay to Covered Person all amounts for which Covered
Person shall be entitled to indemnification pursuant to this Agreement or
otherwise, and (v) all unexpended funds in the Trust shall revert to the Company
upon a final determination by the Independent Counsel or a

 

8



--------------------------------------------------------------------------------

court of competent jurisdiction, as the case may be, that Covered Person has
been fully indemnified under the terms of this Agreement. The trustee of the
Trust (the “Trustee”) shall be chosen by Covered Person. Nothing in this
Section 7 shall relieve the Company of any of its obligations under this
Agreement. All income earned on the assets held in the Trust shall be reported
as income by the Company for federal, state, local, and foreign tax purposes.
The Company shall pay all costs of establishing and maintaining the Trust and
shall indemnify the Trustee against any and all expenses (including attorney’s
fees), claims, liabilities, loss, and damages arising out of or relating to this
Agreement or the establishment and maintenance of the Trust.

8. Non-Exclusivity. It being the policy of the Company that indemnification of
Covered Person shall be made to the fullest extent permitted by law, the
indemnification provided by this Agreement shall not be deemed exclusive (a) of
any other rights that Covered Person may be entitled, including pursuant to any
separate agreement, any insurance purchased by the Company, vote of shareholders
or disinterested members of the Board, or pursuant to the direction (however
embodied) of any court of competent jurisdiction, or otherwise, both as to
action in his or her official capacity and as to action in another capacity
while holding such office, or (b) of the power of the Company to indemnify any
person who is or was an employee or agent of the Company or of another
corporation, joint venture, trust or other enterprise which he or she is serving
or has served at the request of the Company. The indemnification provided by
this Agreement shall continue as to Covered Person after he or she has ceased to
be a member of the Board or officer of the Company and shall inure to the
benefit of his or her heirs, executors, and administrators.

To the extent that a change in applicable law (whether by statute or judicial
decision) permits greater indemnification than would be afforded currently under
the Company’s Articles of Association, applicable law, or this Agreement, it is
the intent of the parties that Covered Person enjoy by this Agreement the
greater benefits so afforded by such change.

9. Liability Insurance. The Company may procure insurance on behalf of Covered
Person against any liability asserted against him or her and incurred by him or
her in any such capacity, or arising out of his or her status as such, whether
or not the Company would have the power to indemnify him against such liability
under the provisions of this Agreement, Article 21 and/or applicable law. The
insurance premiums shall be charged to and paid by the Company or its
subsidiaries.

To the extent the Company maintains an insurance policy or policies providing
general and/or directors’ and officers’ liability insurance, Covered Person
shall be covered by such policy or policies, in accordance with its or their
terms, to the maximum extent of the coverage available for any Company director
or officer.

10. Continuation of Contractual Indemnity or Period of Limitations. All
agreements and obligations of the Company contained herein shall continue for so
long as Covered Person shall be subject to, or involved in, any Proceeding for
which indemnification is provided pursuant to this Agreement.

 

9



--------------------------------------------------------------------------------

11. Contribution. To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Covered Person
for any reason whatsoever, the Company, in lieu of indemnifying Covered Person,
shall contribute to the amount incurred by Covered Person, whether for
judgments, fines, penalties, excise taxes, amounts paid or to be paid in
settlement and/or for Expenses, in connection with any claim relating to an
Indemnifiable Event under this Agreement, in such proportion as is deemed fair
and reasonable in light of all of the circumstances of such Proceeding in order
to reflect (i) the relative benefits received by the Company and Covered Person
as a result of the event(s) and/or transaction(s) giving cause to such
Proceeding; and/or (ii) the relative fault of the Company (and its directors,
officers, employees and agents) and Covered Person in connection with such
event(s) and/or transaction(s).

12. Amendment of this Agreement. No supplement, modification, or amendment of
this Agreement shall be binding unless executed in writing by both of the
parties hereto. No waiver of any of the provisions of this Agreement shall be
binding unless in the form of a writing signed by the party against whom
enforcement of the waiver is sought, and no such waiver shall operate as a
continuing waiver. Except, as specifically provided herein, no failure to
exercise or any delay in exercising any right or remedy hereunder shall
constitute a waiver thereof.

13. Subrogation. In the event of payment under this Agreement, the Company shall
be subrogated to the extent of such payment to all of the rights of recovery of
Covered Person, who shall execute all papers required and shall do everything
that may be necessary to secure such rights, including the execution of such
documents necessary to enable the Company effectively to bring suit to enforce
such rights.

14. No Duplication of Payments. The Company shall not be liable under this
Agreement to make any payment in connection with any claim made against Covered
Person to the extent Covered Person has otherwise received payment (under any
insurance policy, Articles of Association, or otherwise) of the amounts
otherwise indemnifiable hereunder.

15. Assignability; Binding Effect. This Agreement is not assignable by either
the Company or Covered Person without the prior written consent of the other and
any attempt to assign this Agreement without such consent shall be void and of
no effect. This Agreement shall be binding upon and inure to the benefit of and
be enforceable by the parties hereto and their respective successors (including
any direct or indirect successor by purchase, merger, consolidation, or
otherwise to all or substantially all of the business and/or assets of the
Company), assigns, spouses, heirs, and personal and legal representatives. The
Company shall require and cause any successor (whether direct or indirect by
purchase, merger, consolidation, or otherwise) to all, substantially all, or a
substantial part, of the business and/or assets of the Company, by written
agreement in form and substance satisfactory to Covered Person, expressly to
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform if no such succession had
taken place. The indemnification provided under this Agreement shall continue as
to Covered Person for any action taken or not taken while serving in an
indemnified capacity pertaining to an Indemnifiable Event even though he may
have ceased to serve in such capacity at the time of any Proceeding or is
deceased and shall inure to the benefit of the heirs, executors, administrators,
legatees and assigns of such a person.

 

10



--------------------------------------------------------------------------------

16. Entire Agreement. This Agreement and the Company’s Articles of Association,
including any related annexes, schedules and exhibits, shall together constitute
the entire agreement between the Company and Covered Person with respect to the
subject matter hereof and thereof and shall supersede all prior negotiations,
agreements and understandings of the Company and Covered Person of any nature,
whether oral or written, with respect to such subject matter.

17. Severability. Any term or provision of this Agreement which is invalid or
unenforceable in any jurisdiction shall, as to that jurisdiction, be ineffective
to the extent of such invalidity or unenforceability without rendering invalid
or unenforceable the remaining terms and provisions of this Agreement in any
other jurisdiction. If any provision of this Agreement is so broad as to be
unenforceable, such provision shall be interpreted to be only so broadly as is
enforceable.

18. Governing Law. This Agreement shall be governed by and construed in
accordance with (a) the laws of Switzerland with respect to matters, issues and
questions relating to the duties of Covered Person (unless the law of another
jurisdiction mandatorily governs such duties) and (b) the laws of the State of
New York with respect to all other matters, issues and questions, without giving
effect to any choice or conflict of law provision or rule (whether of the State
of New York or any other jurisdiction) that would cause the application of the
laws of any jurisdiction other than the State of New York.

19. Counterparts. This Agreement may be executed in multiple counterparts (any
one of which need not contain the signatures of both the Company and Covered
Person), each of which shall be deemed to be an original but all of which taken
together shall constitute one and the same agreement. This Agreement, to the
extent signed and delivered by means of a facsimile machine or other electronic
transmission, shall be treated in all manner and respects as an original
agreement and shall be considered to have the same binding legal effects as if
it were the original signed version thereof delivered in person. At the request
of either the Company or Covered Person, the other party shall re-execute
original forms thereof and deliver them to the requesting party. Neither the
Company nor Covered Person shall raise the use of a facsimile machine or other
electronic means to deliver a signature or the fact that any signature was
transmitted or communicated through the use of facsimile machine or other
electronic means as a defense to the formation of an agreement and both the
Company and Covered Person forever waive any such defense.

20. Notices. All notices, demands, and other communications required or
permitted hereunder shall be made in writing and shall be deemed to have been
duly given if delivered by hand, against receipt, or mailed, postage prepaid,
certified or registered mail, return receipt requested, and addressed to the
Company at:

Pentair Ltd.

[—]

Switzerland

Attention: Secretary

 

11



--------------------------------------------------------------------------------

and

Pentair Ltd.

5500 Wayzata Blvd, Suite 800

Golden Valley, Minnesota

Attention: General Counsel

And to Covered Person at:

[Name, Address]

Notice of change of address shall be effective only when given in accordance
with this Section. All notices complying with this Section shall be deemed to
have been received on the date of hand delivery or on the day of actual receipt.

21. Interpretation. The words “include”, “includes” and “including” shall be
deemed to be followed by the phrase “without limitation”. The word “will” shall
be construed to have the same meaning and effect as the word “shall”. The word
“or” shall be construed to have the same meaning and effect as the inclusive
term “and/or”. The word “extent” in the phrase “to the extent” shall mean the
degree to which a subject or other thing extends, and such phrase shall not mean
simply “if”. Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth therein)
and (ii) the headings contained in this Agreement are for reference purposes
only and shall not affect in any way the meaning or interpretation of this
Agreement.

[The remainder of page intentionally left blank.]

 

12



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the day and year first above written.

 

PENTAIR LTD. By:  

 

Name:   Title:   By:  

 

Name:   Title:   COVERED PERSON By:  

 

Name:   Title:  

 

13